DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered are persuasive in part.
Applicant’s arguments pertaining to the drawing objections are persuasive.  The drawing objection cited in the Office Action dated 09/10/2021 has been rescinded.
Applicant states that, “[a]s agreed by the Examiner during the interview, Shinozaki does not disclose the amended features of claim 1.”
The Examiner responds that no definitive statement was made by the Examiner regarding the proposed claim amendments and whether they overcome Shinozaki, and references the Interview Summary Record dated 11/09/2021, which states in part that the proposed claim amendments “appear to overcome the art of record, but that further search and consideration would be needed.”  Having further considered the claim amendments, the Examiner has determined that they do not overcome Shinozaki, and has provided a detailed rejection below.
Applicant’s arguments pertaining to Shinozaki’s path 141 not communicating with path 149 are mute in light of the current interpretation of Shinozaki.
Applicant’s arguments pertaining to Shinozaki’s ring 12, air bag 14, and membrane 13 not include the alleged suction opening communicating with the opening (communication opening) of the path 141 in Fig. 5 (Pg. 7, Ln. 4-13 of Arguments) are mute in light of the current interpretation of Shinozaki.


Claim Objections
Claims 1 and 7-8 are objected to because of the following informalities:  
Claim 1. The phrases starting with “Wherein” are objected to since they are started with a capitol letter.  “[T]he present Office practice is to insist that each claim must be the object of a sentence…” (see MPEP 608.01(m).
Claims 7 and 8 are objected to since they include canceled claim 3 in their range a single dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4-5 contain limitations drawn to embodiments shown in Figures 4 and 6a-6b respectively.  These embodiments are each mutually exclusive to the embodiment of the seat being comprised of an O-ring, as now claimed in Claim 1, and the originally filed Specification does not disclose that these embodiments may be combined.
Claims 7-8 also contain the above-cited new matter when interpreted as being dependent from either of claims 4 or 5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 are indefinite since they contain limitations drawn to embodiments shown in Figures 4 and 6a-6b respectively.  These embodiments are each mutually exclusive to the embodiment shown in Figures 2, 3a, 3b, and 5 (annular seat being an O-ring) and now incorporated into Claim 1 as per the claim amendments filed 12/03/2021.
Claims 7-8 are indefinite when interpreted as being dependent from either of claims 4 or 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinozaki et al. (US 10,537,975).
Shinozaki discloses;
Claim 1. A conveying hand (1), comprising: a hand body (11) having a flat plate shape, with an opposing surface (bottom surface above 13) opposing to a workpiece (W), a communicating port (annotated Fig. 5) to be connected to a fluid path (141) opens in the opposing surface; an annular seat (13h, outer circumference of 11, and 139) surrounding the periphery of the communicating port on the opposing surface and having a suction opening (131) communicating with the communicating port; and a film part (13) covering the communicating port and deformable according to a pressure of a fluid inside the fluid path, wherein the film part is flat in a state where the fluid path is not decompressed (Fig. 8A), and is disposed on an extended line of the opposing surface (Fig. 8B), or at the suction opening side from the opposing surface, wherein the seat is comprised of an O-ring (139), and wherein the workpiece is disposed on the seat (Fig. 5 and 8B) (Col. 10-12 and Fig. 2B, 5, 8A, and 8B).  
	It is further noted that Shinozaki discloses support shaft 6 rotates to swing (or convey) 1 “back and forth between a position on the polishing surface 3a and a substrate transfer position.”
Claim 5. The conveying hand of claim 1, wherein the seat has an area of a base end on the opposing surface side (surface of 12 in contact with 14) equal to or more than an area of a tip end (bottom surface of 12) on the opposite side from the base end (Fig. 5).  
Claim 7. The conveying hand of any one of claims 1 to 6, wherein the workpiece is a semiconductor substrate (Col. 10 Ln. 49).  
Claim 8. The conveying hand of any one of claims 1 to 7, wherein the conveying hand is capable of conveying the workpiece in a clean room. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki.
Shinozaki does not recite;
Claim 2. The conveying hand of claim 1, wherein the film part is formed integrally with the seat.  
Claim 6. The conveying hand of claim 1, wherein the seat is formed integrally with the hand body.  
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have made the film part integral with the seat, and to have made the seat integral with the hand body to simplify fabrication by reducing the number of components, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in view of Gamboa (US 9,327,376).
Shinozaki does not recite;
Claim 4. The conveying hand of claim 1 or 2, wherein the seat has a truncated cone shape so that a diameter increases as separating from the communicating port side.  
	However, Gamboa discloses a conveying hand (300), comprising: a hand body (310) having a flat plate shape, with an opposing surface (bottom surface above 310) opposing to a workpiece (100), a communicating port (opening connected to 340) to be connected to a fluid path (340) opens in the opposing surface; an annular seat (322) surrounding the periphery of the communicating port, and further teaches the seat has a truncated cone shape so that a diameter increases as separating from the communicating port side (Col. 9 and Fig. 3A-3B).
	Therefore, in view of Gamboa’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Shinozaki’s seat to be a truncated cone shape to provide a larger contact area with the workpiece while maintaining a smaller hand size.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD P JARRETT/Primary Examiner, Art Unit 3652